IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHlO
WESTERN DIVISION

UNITED STATES OF AMERICA,

Plaintir`f,
Case No. 3:l7cr90
vs.
JUDGE WALTER H. RICE
DELAQUAN A. MYERS.

Del`endant.

 

DECIS[ON AND ENTRY FINDING DEFENDANT IN VIOLATION OF
SUPERVISED RELEASE AND DECLINING TO REVOKE SAME;
DEFENDANT CONTINUED ON SUPERVISED RELEASE ON THE
CONDITION THT HE CONTRIBUTE TEN ADDITIONAL HOURS OF
C()l\/ll\/IUNITY SERVICE; RlGl-IT OF APPEAL EXPLAlNED AND
UNDERSTOOD; NO PROCEDURAL OR SUBSTANTIVE OBJECTlONS;
TERMINATION ENTRY

 

On l\/Iarch 13, 2019, the Det`endant, having been previously found in violation of his
supervised release Which began November 30, 2017, appeared in open Court for final
disposition

Pursuant to the record made on the aforesaid March 13, 2019, although finding the
Defendant in violation of his Supervised release, declined to revoke same. Rather, the Defendant
was continued on supervised release, With the condition that he discharge any then-present
undischarged conditions of Supervision, plus the additional condition that he contribute ten
additional hours of community service.

Following the above, the Defendant was orally explained his right of appeal, and he

indicated an understanding of Sarne.

Neither counsel for the Government nor for the Defendant had any procedural or

substantive objections to this Court’s sentence

The captioned cause is ordered terminated upon the docket records of the United States

District Court for the Southern District of Ohio, Western Division, at Dayton.

April l9, 2019 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of record
Melissa Dues, USPO

